H. T. Kellogg, J. (dissenting):
A master owes the duty, of providing a servant with a means of egress from his place of work which is reasonably convenient and safe. When a servant, with such a means provided, makes his exit by an unsafe means of his own choosing, not provided for or sanctioned by his master, no injury which follows proceeds from a risk of his employment. The claimant, an express messenger, disembarked from an express car of a train upon which he was employed, when the train was in rapid motion. He fell to the ground and rolled under a wheel of the train with the result that both his legs were severed from his body. The place of his disembarkation was not the place designated by his master for the termination of his journey. Had he remained upon the car until it came to its regular stopping place he would not have been carried beyond his destination as fixed by his employment. It seems to me, therefore, that the claimant’s employment did not create the danger out of which disaster came to him and that his accidental injury did not arise out of his employment. This is not a case of a negligent performance of a servant’s duty. It is rather a case of terminating an employment by a means and method not furnished by the employer.
McCann, J., concurs.
Award affirmed, with costs in favor of the State Industrial Board.